Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          DETAILED ACTION
This is in response to the communication filed on 11/20/2020. Claims 1-10 are pending in the application. Claims   1-10 are allowed.  
Response to Arguments
Applicant’s arguments, see remarks filed on 11/20/2020, with respect to 35 USC 102(a)(1)  and 103 type rejections have been fully considered and are persuasive.  Previous 35 USC 102(a)(1)  and 103 type rejections been withdrawn. 
                               Examiner’s Reasons for Allowance
          The following is an examiner’s statement of reasons for allowances: 
Closest prior art in the record, NEC, JP 2005-018569, NEC Communication System Ltd. teaches a system/ terminal comprising a key operation part for inputting a plurality of characters, which comprises a key corresponding to each character; a storage part for storing assignment data that are data having a character arrangement for showing the corresponding relation of the key and a character inputted by the key, the character arrangement being different from a preset character arrangement; a display part for displaying the character arrangement of the assignment data; and a control part for displaying the character arrangement read from the assignment data when requesting an operator to input the password for authentication and, when the 
           Closest prior art in the record, Ahn, US 2013/0047237 A1 teaches  a password security input system is configured with a user terminal comprising: a password setting module for receiving and storing an actual password which is inputted during the initial setting by a user; an input window generating module for generating an input window in which key buttons are randomly disposed in every instance where a password is inputted; a password input module for receiving keys of a security password which are position-changed by applying the same shift distance to the key positions of the actual password in the input window displayed on a screen (See Abstract)
           Closest prior art in the record, Wu, US 2015/0309724  A1 teaches  a method and apparatus for setting a virtual keyboard comprising: in a current keyboard layout, receiving a character string constituted by selected button key values for password check; when it is detected that the character string matches a preset password, passing the password check of the character string; when it is detected that the character string does not match the preset password, resetting the keyboard layout, and changing the button positions corresponding to the button key values in the virtual keyboard; and in the reset keyboard layout, receiving the character string constituted by selected button key values to continue to perform the password check (See Abstract)
Fang et al, US 2016/0063228 A1 teaches a method and apparatus for password entry comprising: displaying a password inputting keyboard on a display, the keyboard including a character carrier and a position carrier, the character carrier and the position carrier are capable of relative movement between each other so that when the position of a character in the character carrier is corresponding to a position mark on the position carrier, the position of at least one other character in the character carrier is corresponding to at least one other position mark in the position carrier; and in response to a lapse of a predetermined time, recording the character and its input order and changing the layout of the password inputting keyboard (See Abstract)
However, taken individually or in combination, NEC, Ahn, Wu, Fang et al, or any other cited arts, they do not anticipate nor fairly and reasonably teach a device/ method comprising besides other limitations:   displaying an input screen used for inputting a password of a preset number of characters and display correspondence relationship information at a predetermined position on the input screen, the correspondence relationship information indicating a correspondence relationship between a plurality of characters and a plurality of operation keys used for inputting the password, the predetermined position being different from a position of the operation keys; and changing the correspondence relationship information when the operation of any one of the operation keys is performed a preset specific number of times that is less than the number of characters of the password, wherein the display processing portion generates the correspondence relationship information when the 
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494